IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2254 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 38 DB 2016
                                :
           v.                   :           Attorney Registration No. 60211
                                :
THOMAS H. SPERANZA,             :           (Philadelphia)
                                :
                Respondent




                                       ORDER


PER CURIAM
      AND NOW, this 24th day of May, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Thomas H. Speranza is suspended on consent

from the Bar of this Commonwealth for a period of three years, retroactive to March 17,

2016. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board. See Pa.R.D.E. 208(g).